Conviction is for selling intoxicating liquor, punishment being one year in the penitentiary.
Judgment of conviction was entered on the 14th day of December, 1927. On the 21st day of December appellant by leave of the court filed an amended motion for new trial. If any order was ever entered by the court overruling the motion it does not appear of record in the transcript before us save by the recitals in a bill of exception to the effect that appellant excepted to the court's action in overruling the motion. It is not shown in said bill nor in the judgment nor sentence that appellant ever gave notice of appeal to this court. In the absence of such notice this court acquires no jurisdiction of the case. (See Art. 827, C. C. P. and the many authorities cited in Note 2, under said article in Vernon's C. C. P., Vol. 3, p. 197.)
The appeal must be dismissed.
Dismissed. *Page 277 
               ON MOTION TO REINSTATE THE APPEAL.